Exhibit 10.127


FORM OF
CLEAN ENERGY FUELS CORP.
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made as of [●], 2018,
by and between Clean Energy Fuels Corp., a Delaware corporation (the “Company”),
and Total Marketing Services, a company incorporated and registered in France
(Company Number 542 034 921) (the “Purchaser”).
WHEREAS, the Company and the Purchaser are parties to that certain Stock
Purchase Agreement made as of May 9, 2018 (the “Purchase Agreement”), pursuant
to which the Company agreed to issue and sell to the Purchaser, and the
Purchaser agreed to purchase from the Company shares of Common Stock; and
WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities (as defined
below).
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
SECTION 1.
DEFINITIONS.

All capitalized terms used and not defined herein shall have the meanings given
to them in the Purchase Agreement. In addition, and in addition to the terms
defined elsewhere in this Agreement, for purposes of this Agreement, the
following terms shall have the following meanings:
1.1    “Excluded Registration” means (a) a registration on Form S-8 (or similar
successor form) relating to the sale of securities to employees of the Company
or a subsidiary pursuant to a stock option, stock purchase, or similar plan,
(b) a registration on Form S-4 (or similar successor form) relating to a
transaction under Rule 145 promulgated under the Securities Act, or (c) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
1.2    “FINRA” means the Financial Industry Regulatory Authority.
1.3    “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the Commission that permits incorporation of substantial information
by reference to other documents filed by the Company with the Commission and
that permits a registration as contemplated by this Agreement.





--------------------------------------------------------------------------------




1.4    “Holders” means the Purchaser and any other Person holding Registrable
Securities to whom the rights under this Agreement have been transferred in
accordance with Section ‎3.2.
1.5    “Prospectus” means the prospectus related to any Registration Statement
(including post-effective amendments thereto), whether preliminary or final or
any prospectus supplement, and all materials incorporated by reference therein.
1.6    “Registrable Securities” means (a) any shares of Common Stock acquired
pursuant to the Purchase Agreement and (b) any securities that may be issued or
distributed in respect of any such Common Stock by way of conversion, dividend,
stock split or other distribution, merger, consolidation, exchange,
recapitalization, reclassification or similar transaction; provided, that
Registrable Securities held by any Holder shall cease to be Registrable
Securities (i) when they have been sold to or through a broker or dealer or
Underwriter in a public distribution or in a public securities transaction
(including pursuant to an effective Registration Statement or pursuant to
Rule 144), (ii) when they have been sold in a transaction in which the
transferor’s rights under this Agreement are not validly assigned in accordance
with this Agreement, (iii) when they have been repurchased by the Company, or
(iv) with respect to each Holder, when such Holder has satisfied all holding
periods under Rule 144 and all of the Registrable Securities held by such Holder
may be sold under Rule 144(b)(1)(i) without limitation under any of the other
subsections of Rule 144.
1.7    “Registration Statement” means any registration statement filed pursuant
to the Securities Act.
1.8    “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of one counsel for all Holders borne and paid by the Company as
provided in Section ‎2.6.
1.9    “Shelf Registration” means a registration of securities pursuant to a
Registration Statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act.
1.10    “Underwriter” means the underwriter, placement agent or other similar
intermediary participating in an Underwriting.
1.11    “Underwriting” of securities means a public offering of securities
registered under the Securities Act in which an Underwriter participates in the
distribution of such securities.
SECTION 2.
REGISTRATION RIGHTS. The Company covenants and agrees with the Purchaser as
follows:

2.1    Shelf Registration.


2

--------------------------------------------------------------------------------




(a)    The Company shall, at the Company’s expense, prepare and, no later than
the 60th day following the Closing Date, file with the Commission one or more
Registration Statements on Form S-3 covering the resale and distribution of all
of the Shares and if Form S-3 is unavailable for such registration, the Company
shall use another appropriate form permitting registration of the Registrable
Securities for resale by the Holders (whether singular or plural, the “Shelf
Registration Statement”). The Company shall use its commercially reasonable
efforts to cause the Shelf Registration Statement to become effective as
promptly as reasonably practicable, but in no event later than 90 days after the
initial filing of such Shelf Registration Statement, and, once, effective, the
Company shall use commercially reasonable efforts to maintain the effectiveness
of such Shelf Registration Statement under the Securities Act (including filing
post-effective amendments or other applicable amendments or supplements) in
order, subject to Section ‎2.2, to permit the Prospectus forming a part thereof
to be usable by the Holders until the date all Registrable Securities cease to
be Registrable Securities.
(b)    From and after the date that the Shelf Registration Statement is
initially effective, as promptly as reasonably practicable after receipt of a
request from a Holder, and in any event within (i) 10 days after the date such
request is received by the Company or (ii) if a request is so received during a
Suspension Period, five days after the expiration of such Suspension Period, the
Company shall take all necessary action to (x) cause the requesting Holder to be
named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus in connection with resales of such Registrable Securities to the
purchasers thereof in accordance with applicable law, which action may
include: (A) if required by applicable law, rule or regulation, filing with the
Commission a post-effective amendment to the Shelf Registration Statement;
(B) preparing and, if required by applicable law, rule or regulation, filing
with the Commission a supplement or supplements to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference;
(C) filing with the Commission any other required document; or (D) with respect
to a post-effective amendment to the Shelf Registration Statement that is not
automatically effective, using its commercially reasonable efforts to cause such
post-effective amendment to be declared or to otherwise become effective under
the Securities Act as promptly as reasonably practicable; provided that: (1) if
the Company has already filed a post-effective amendment to the Shelf
Registration Statement during the calendar quarter in which such filing would
otherwise be required to be made, the Company may delay such filing until the
10th day of the following calendar quarter; and (2) if such request is delivered
during a Suspension Period, the Company shall so inform the Holder delivering
such request and shall take the actions set forth above upon expiration of the
Suspension Period; and, (y) in accordance with Section ‎2.4 participate in one
Underwriting of Registrable Securities requested by a Holder, and shall file any
supplements and amendments to the Shelf Registration Statement as may be
required by applicable law or rules of the Commission. Notwithstanding anything
to the contrary, the Company shall not be obligated to initiate an Underwriting
pursuant to the Shelf Registration Statement upon a request of a Holder unless
such


3

--------------------------------------------------------------------------------




Holder agrees in writing to reimburse any Selling Expenses of the Company in
connection with such Underwriting; provided that, if the Company furnishes to
the Holders requesting an Underwriting pursuant to this Section ‎2.1(b) a
certificate signed by the Company’s chief executive officer stating that in the
good faith judgment of the Board (or any duly authorized committee thereof) it
would be materially detrimental to the Company and its stockholders to initiate
such an Underwriting because such action would (A) materially interfere with a
significant acquisition, corporate reorganization, or other similar transaction
involving the Company; (B) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (C) render the Company unable to comply with requirements under
the Securities Act or Exchange Act, then the Company shall have the right to
defer taking such action, subject to the limitations set forth in Section ‎2.2.
2.2    Suspension Periods. Upon written notice to the Holders of Registrable
Securities, (a) the Company shall be entitled to suspend, for a period of time,
the use of any Shelf Registration Statement or Prospectus included therein if
the Board (or any duly authorized committee thereof) determines in its good
faith judgment, after consultation with counsel, that such Shelf Registration
Statement or Prospectus may contain an untrue statement of a material fact or
omit any fact necessary to make the statements in the Shelf Registration
Statement or Prospectus not misleading and (b) the Company shall not be required
to amend or supplement the Shelf Registration Statement, any related Prospectus
or any document incorporated therein by reference if the Board (or any duly
authorized committee thereof) determines in its good faith judgment, after
consultation with counsel, that such amendment or supplement would reasonably be
expected to have a material adverse effect on any proposal or plan of the
Company to effect a merger, acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, in each case that is material to the
Company (in the case of each of clause (a) and (b), a “Suspension Period”);
provided that (A) the duration of all Suspension Periods may not exceed 90 days
in the aggregate in any 12-month period and (B) the Company shall use its
commercially reasonable efforts to amend or supplement the Shelf Registration
Statement and/or Prospectus to correct such untrue statement or omission as
promptly as reasonably practicable, but in no event shall any single Suspension
Period exceed 45 consecutive days.
2.3    Effect of Failure to File and Obtain and Maintain Effectiveness of Shelf
Registration Statement. If (i) a Shelf Registration Statement covering all of
the Registrable Securities required to be covered thereby and required to be
filed by the Company pursuant to Section ‎2.1(a) of this Agreement is (A) not
filed with the Commission on or before the 60th day after the Closing Date (a
“Filing Failure”) or (B) not declared effective by the Commission within 90 days
of the initial filing of such Shelf Registration Statement (an “Effectiveness
Failure”); or (ii) for more than 30 days in any 12-month period while
Registrable Securities remain outstanding, Registrable Securities that have
previously been covered by an effective Shelf Registration Statement are no
longer covered by an effective Shelf Registration Statement (a “Maintenance
Failure,” and together with a Filing


4

--------------------------------------------------------------------------------




Failure and an Effectiveness Failure, a “Failure”), then in lieu of the damages
to any Holder by reason of such delay in or reduction of its ability to sell
such Registrable Securities, the Company shall pay to each Holder its pro rata
amount in cash equal to 0.75% of the aggregate investment amount of the
Registrable Securities that are subject of such Failure (x) within five Trading
Days of a Failure and (y) on every monthly anniversary of such Failure (in each
case, on a pro rata basis for periods less than 30 days) until such Failure is
cured or no Registrable Securities remain outstanding, whichever is earlier. The
payments to which each Holder shall be entitled pursuant to this Section ‎2.3
are referred to herein as “Registration Delay Payments.” If the Company fails to
make any Registration Delay Payment within five Trading Days after the date
payable, such Registration Delay Payment shall bear interest at the rate of 18%
per annum, or if an 18% interest rate is not allowed under applicable laws, such
other rate as is the maximum interest rate allowed under applicable law, until
paid in full. Notwithstanding anything to the contrary herein, in no event shall
the Company be liable for aggregate Registration Delay Payments of more than
four percent (4%) per annum of the investment amount of the Registrable
Securities that are subject of such Failure. The parties intend that
the Registration Delay Payments constitute compensation, and not a penalty. The
parties acknowledge and agree that any Holder’s harm caused by a Failure would
be impossible or very difficult to accurately estimate as of the date hereof,
and that the Registration Delay Payments are a reasonable estimate of the
anticipated or actual harm that might arise from a Failure. The Company’s
payment of the Registration Delay Payments is the Company’s sole liability and
entire obligation and any Holder’s exclusive remedy for any Failure.
2.4    Obligations of the Company. The Company shall, as promptly as reasonably
practicable:
(a)    furnish to the selling Holders such numbers of copies of the Prospectus
that forms a part of the Shelf Registration Statement as required by the
Securities Act, and such other documents as the Holders may reasonably request
in order to facilitate their disposition of their Registrable Securities
pursuant to and in accordance with the Shelf Registration Statement;
(b)    provide counsel to the Holders a reasonable opportunity to review and
comment upon the Shelf Registration Statement, including any Plan of
Distribution section to be included therein, and any Prospectus that forms a
part thereof;
(c)    if requested by any participating Holder, promptly include in a
Prospectus supplement or amendment such information as the Holder may reasonably
request, including in order to permit the intended method of distribution of
such securities, and make all required filings of such Prospectus supplement or
such amendment as promptly as reasonably practicable after the Company has
received such request;
(d)    use its commercially reasonable efforts to register and qualify, or
obtain an exemption from registration or qualification for, the securities
covered by the Shelf Registration


5

--------------------------------------------------------------------------------




Statement under such other state securities laws of such jurisdictions as shall
be reasonably requested by the selling Holders; provided that the Company shall
not be required to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act;
(e)    in the case of an Underwriting, use its commercially reasonable efforts
to obtain a “comfort” letter or letters, dated as of such date or dates as the
managing Underwriters reasonably request, from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by “comfort” letters and as any managing Underwriter reasonably
requests;
(f)    in the case of an Underwriting, furnish, at the request of any managing
Underwriter for such offering, an opinion with respect to legal matters and a
negative assurance letter with respect to disclosure matters, dated as of each
closing date of such offering, of counsel representing the Company for the
purpose of such registration, addressed to the Underwriters, covering such
matters with respect to the registration in respect of which such opinion and
letter are being delivered as the Underwriters may reasonably request and as are
customarily included in such opinions and negative assurance letters;
(g)    in the case of an Underwriting, use its commercially reasonable efforts
to cooperate and assist in any filings required to be made with FINRA and in the
performance of any due diligence investigation by any Underwriter and its
counsel (including any “qualified independent underwriter,” if applicable) that
is required or requested by FINRA in order to obtain written confirmation from
FINRA that FINRA does not object to the fairness and reasonableness of the
underwriting terms and arrangements (or any deemed underwriting terms and
arrangements) relating to the resale of Registrable Securities pursuant to the
Shelf Registration Statement, including information provided to FINRA through
its public offering system;
(h)    if requested by the managing Underwriters, if any, or by any Holder of
Registrable Securities being sold in an Underwriting, promptly incorporate in a
Prospectus supplement or post-effective amendment to the Shelf Registration
Statement such information as the managing Underwriters, if any, or such Holders
indicate relates to them or that they reasonably request be included therein and
make appropriate members of management available to meeting with potential
investors in the offering;
(i)    cause the Registrable Securities covered by such Registration Statement
to be registered with or approved by such other Governmental Entities as may be
reasonably necessary by virtue of the business and operations of the Company to
enable the selling Holders to consummate the disposition of their respective
Registrable Securities;


6

--------------------------------------------------------------------------------




(j)    in the event of any Underwriting, enter into and perform its obligations
under an underwriting agreement, in usual and customary form, with the
Underwriter(s) of such offering;
(k)    in the event of any Underwriting, cause the executive officers of the
Company to make themselves reasonably available to participate in customary
“road show” presentations that may be reasonably requested and scheduled by the
managing Underwriter(s) in any such Underwriting and otherwise reasonably
facilitate and cooperate with each proposed offering contemplated herein and
customary selling efforts related thereto;
(l)    in the event of the issuance or threatened issuance of any stop order
suspending the effectiveness of the Shelf Registration Statement, or of any
order suspending or preventing the use of any related Prospectus or suspending
the qualification of any Registrable Securities included in such Shelf
Registration Statement for sale in any jurisdiction, use its commercially
reasonable efforts to (i) prevent the issuance of any such stop order, and in
the event of such issuance, to obtain the withdrawal of such order, and
(ii) obtain, as promptly as reasonably practicable, the withdrawal of any order
suspending or preventing the use of any related Prospectus or suspending
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction;
(m)    use its commercially reasonable efforts to cause all Registrable
Securities covered by the Shelf Registration Statement to be listed on each
securities exchange and trading system (if any) on which similar securities
issued by the Company are then listed;
(n)    provide a transfer agent and registrar for all Registrable Securities
registered pursuant to the Shelf Registration Statement and provide a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration;
(o)    promptly make available for inspection by the selling Holders, any
managing Underwriter(s) participating in any disposition pursuant to the Shelf
Registration Statement, and any attorney or accountant or other agent retained
by any such Underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all oral or written information reasonably requested by any such
seller, Underwriter, attorney, accountant, or agent, in each case, as necessary
or advisable to verify the accuracy of the information in such Shelf
Registration Statement and to conduct appropriate due diligence in connection
therewith;
(p)    notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such Registration Statement has been declared
effective by the Commission or a supplement to any prospectus forming a part of
such Registration Statement has been filed with the Commission;


7

--------------------------------------------------------------------------------




(q)    notify each selling Holder at any time when a Prospectus relating to the
Shelf Registration Statement is required to be delivered under the Securities
Act (i) as promptly as reasonably practicable upon discovery that, or upon the
happening of any event as a result of which, such Shelf Registration Statement,
or the Prospectus relating to such Shelf Registration Statement, or any document
incorporated or deemed to be incorporated therein by reference therein, contains
an untrue statement of a material fact or omits any fact necessary to make the
statements in the Shelf Registration Statement, the Prospectus relating thereto,
or such incorporated document not misleading, or otherwise requires the making
of any changes to such Shelf Registration Statement, Prospectus, or document,
and, at the request of any such Holder and subject to the Company’s ability to
declare Suspension Periods pursuant to Section ‎2.2, the Company shall promptly
prepare a supplement or amendment to such Prospectus, furnish a reasonable
number of copies of such supplement or amendment to each such selling Holder of
such Registrable Securities, and file such supplement or amendment with the
Commission so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus as so amended or supplemented shall not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (ii) as promptly as
reasonably practicable after the Company becomes aware of any request by the
Commission or any federal or state governmental authority for amendments or
supplements to such Shelf Registration Statement or related Prospectus covering
Registrable Securities or for additional information relating thereto, (iii) as
promptly as reasonably practicable after the Company becomes aware of the
issuance or threatened issuance by the Commission of any stop order suspending
or threatening to suspend the effectiveness of such Shelf Registration Statement
covering the Registrable Securities, or (iv) as promptly as reasonably
practicable after the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any
Registrable Security for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and
(r)    after such Registration Statement becomes effective, notify each selling
Holder of any request by the Commission that the Company amend or supplement
such Shelf Registration Statement or Prospectus relating thereto.
2.5    Furnish Information. It shall be a condition precedent to the obligation
of the Company to take any action pursuant to this ‎SECTION 2 with respect to
the Registrable Securities of any Holder that such Holder shall furnish to the
Company such information regarding itself, the Registrable Securities held by
it, and the intended method of distribution or disposition of such securities as
is reasonably required to effect the registration of such Holder’s Registrable
Securities in accordance with all applicable law, Commission rules and
interpretations thereof as then in effect.
2.6    Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to this ‎SECTION 2, including all registration, filing and qualification fees;
printers’ and accounting fees; fees and disbursements of


8

--------------------------------------------------------------------------------




counsel for the Company; and fees and disbursements of one counsel for all
Holders in connection with such counsel’s review of a Shelf Registration
Statement required to be filed pursuant to Section ‎2.1(a) shall be borne and
paid by the Company. All Selling Expenses relating to Registrable Securities
registered pursuant to this ‎SECTION 2 shall be borne and paid by the Holders
pro rata on the basis of the number of Registrable Securities registered on
their behalf. Except as set forth in this Section ‎2.6, all other expenses
related to the Shelf Registration Statement shall be borne and paid by the party
that incurs such expense.
2.7    Indemnification. If any Registrable Securities are included in a Shelf
Registration Statement filed pursuant to this Agreement:
(a)    To the extent permitted by law, the Company shall indemnify, hold
harmless and defend each Holder, each of its officers, directors, members,
employees, agents, partners, legal counsel, and accountants, and each person
controlling such Holder within the meaning of Section 15 of the Securities Act,
and each Underwriter, if any, and each person who controls such Underwriter
within the meaning of Section 15 of the Securities Act, against all expenses,
claims, losses, damages, liabilities, judgments, fines, penalties, charges,
costs, attorney’s fees, amounts paid in settlement or expenses, joint or
several, (collectively, the “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court, governmental, administrative,
or other regulatory agency, body or the Commission, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto, to
which any of them may become subject insofar as such Claims (or actions,
proceedings, or settlements in respect thereof, whether commenced or threatened)
arise out of or are based on any untrue statement (or alleged untrue statement)
of a material fact contained in any Registration Statement, prospectus
(preliminary or final), offering circular, or other document (including any
related Registration Statement, free writing prospectus, notification, filings
made in connection with the qualification of an offering or the like), or any
amendment or supplement thereto, incident to any such registration,
qualification, compliance or offering, or arise out of or are based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or arise out of or are
based on any violation by the Company of the Securities Act or any rule or
regulation promulgated under the Securities Act or any other federal, state or
common law rule or regulation applicable to the Company in connection with any
such registration, qualification, compliance or offering. The Company shall
promptly reimburse each such Holder, each of its officers, directors, members,
employees, agents, partners, legal counsel, and accountants, and each person
controlling such Holder, each such Underwriter and each person who controls any
such Underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating, preparing, defending, or settling any such Claim,
as such expenses are incurred; provided that the Company shall not be liable in
any such case to the extent that any such Claim arises out of or is based on any
untrue statement or omission or alleged untrue statement or omission,


9

--------------------------------------------------------------------------------




made in reliance upon and in strict conformity with written information
furnished to the Company by such Holder, controlling person, or Underwriter and
stated to be specifically for use therein. It is agreed that the indemnity
agreement contained in this Section ‎2.7(a) shall not apply to amounts paid in
settlement of any such Claim if such settlement is effected without the consent
of the Company, which consent shall not be unreasonably withheld, conditioned or
delayed.
(b)    To the extent permitted by law, each Holder shall, severally and not
jointly, if Registrable Securities held by such Holder are included in the
securities as to which such registration, qualification, or compliance is being
effected, indemnify the Company, each of its directors, officers, partners,
legal counsel, and accountants, and each Underwriter, if any, and each person
who controls the Company or such Underwriter within the meaning of Section 15 of
the Securities Act, and each other such Holder, each of their officers,
directors, members, employees, agents, partners, legal counsel and accountants
and each person controlling such Holder within the meaning of Section 15 of the
Securities Act, against all Claims, to which any of them may become subject
insofar as such Claims (or actions, proceedings, or settlements in respect
thereof, whether commenced or threatened) arise out of or are based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such Registration Statement, free writing prospectus, prospectus
(preliminary or final), offering circular, or other document (including any
related Registration Statement, free writing prospectus, notification, filings
made in connection with the qualification of an offering or the like), or any
amendment or supplement thereto, or any omission (or alleged omission) to state
therein a material fact required to be stated therein, in light of the
circumstances in which they were made, or necessary to make the statements
therein not misleading, and shall promptly reimburse the Company and such
Holders, directors, officers, partners, legal counsel, and accountants, persons,
Underwriters, or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such Claim, as such
expenses are incurred, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement, prospectus, offering circular,
or other document in reliance upon and in strict conformity with written
information furnished to the Company by such Holder and stated to be
specifically for use therein; provided, however, that the obligations of such
Holder under this Section ‎2.7(b) shall not apply to amounts paid in settlement
of any such Claims if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, further, that that in no event shall any indemnity under
this Section ‎‎2.7(b) exceed the net proceeds received by such Holder in such
offering.
(c)    Each party entitled to indemnification under this Section ‎2.7
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any Claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such Claim or any
litigation resulting therefrom; provided that counsel for the


10

--------------------------------------------------------------------------------




Indemnifying Party, who shall conduct the defense of such Claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not be
unreasonably withheld, conditioned or delayed), and the Indemnified Party may
participate in such defense at such party’s expense; provided, further, that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section ‎2.7 unless
the failure to give such notice is materially prejudicial to an Indemnifying
Party’s ability to defend such action. No Indemnifying Party, in the defense of
any such Claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such Claim or litigation. Each Indemnified Party shall furnish such
information regarding itself or the Claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such Claim and litigation resulting therefrom.
(d)    If the indemnification provided for in this Section ‎2.7 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any Claim, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and the Indemnified Party on the other in connection with the statements or
omissions that resulted in such Claim, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section ‎2.7 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above. In no event shall any contribution by a Holder
under this Section ‎2.7 exceed the net proceeds received by such Holder in such
offering.
(e)    The amount paid or payable by an Indemnified Party as a result of the
Claims referred to above in this Section ‎2.7 shall be deemed to include any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such Claim, subject to the
provisions of Section ‎2.7(c). No person guilty of fraudulent misrepresentation
(within the meaning of the Securities Act) shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation.
(f)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection


11

--------------------------------------------------------------------------------




with an underwritten public offering are in conflict with the foregoing
provisions, the provisions in such underwriting agreement shall control.
(g)    The obligations of the Company and Holders under this Section ‎2.7 shall
survive the completion of any offering of Registrable Securities pursuant to a
Shelf Registration Statement.
2.8    Reports Under Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the
Commission that may at any time permit a Holder to sell securities of the
Company to the public without registration, the Company shall:
(a)    make and keep available adequate current public information, as those
terms are understood and defined in Rule 144;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
(c)    so long as a Holder owns any Registrable Securities, furnish to the
Holder forthwith upon request a written statement by the Company as to its
compliance with the current public information requirements of Rule 144 and of
any other reporting requirements of the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company as filed under
the Exchange Act, and such other reports and documents of the Company and other
information in the possession of or reasonably obtainable by the Company as a
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing a Holder to sell any such securities without
registration.
2.9    Termination of Registration Rights. The rights and obligations of any
Holder under this Agreement shall terminate when all such Holder’s securities
that were Registrable Securities cease to be Registrable Securities; provided
that the indemnification provisions of Section ‎2.7 shall survive such
termination. This Agreement shall terminate when there are no Registrable
Securities outstanding; provided that the indemnification provisions of
Section ‎2.7 shall survive such termination.
SECTION 3.
MISCELLANEOUS.

3.1    Incorporation of Purchase Agreement Provisions. The provisions set forth
in Section 8.2 through (and including) Section 8.10 of the Purchase Agreement
are incorporated herein, and shall apply to this Agreement as if restated in
full herein in all respects. In addition, all notices, requests, consents and
other communications hereunder, if to any Person other than the Purchaser who is
then a Holder, shall be addressed to the address of such Holder as it appears in
the stock transfer books of the Company, or to such other Person at such other
place as such Holder shall designate to the Company in writing.


12

--------------------------------------------------------------------------------




3.2    Successors and Assigns. Except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors and permitted assigns of each of the parties hereto and all
Holders. The rights of a Holder hereunder, including the right to have the
Company register Registrable Securities pursuant to this Agreement, may be
assigned by such Holder at any time to an Affiliate of such Holder, but only if
such transferee executes a Joinder in substantially the form attached as
Exhibit A hereto. Nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Registrable Securities in violation of the
terms of applicable law, regulation or rule or any applicable agreement.
3.3    Amendments and Waivers. This Agreement may be amended only with the
written consent of the Company, and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained a written consent to such amendment,
action or omission to act of the Holders of at least a majority of the
Registrable Securities.
[Signature Pages Follow]




13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.
COMPANY:


CLEAN ENERGY FUELS CORP.




By:        
Name:        
Title:        






[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.
PURCHASER:


TOTAL MARKETING SERVICES


By:        
Name:        
Title:        








[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------





EXHIBIT A
FORM OF JOINDER
THIS JOINDER (this “Joinder”) is made as of [●], 20[●], by and among [●]
(the “New Party”), Total Marketing Services (the “Current Party”), and Clean
Energy Fuels Corp. (the “Company”).
WHEREAS a Registration Rights Agreement was entered into on [●], 2018 by and
between the Company and the Current Party (the “Registration Rights Agreement”),
a copy of which the New Party hereby confirms has been supplied with and
acknowledges the terms therein.
The parties hereto hereby agree as follows:
1.In this Joinder, unless the context otherwise requires, capitalized terms used
and not otherwise defined herein shall have the meanings given to them in the
Registration Rights Agreement.
2.    The New Party hereby accedes to and ratifies the Registration Rights
Agreement and covenants, and shall be bound by the terms of the Registration
Rights Agreement as a “Purchaser” thereunder with respect to all Registrable
Securities held (as of the date hereof or hereafter) by the New Party, and shall
duly and punctually perform and discharge all liabilities and obligations
whatsoever from time to time to be performed or discharged by it under or by
virtue of the Registration Rights Agreement in all respects as if named as a
“Purchaser” therein.
3.    The Company covenants and agrees that the New Party shall be entitled to
all the benefits of the terms and conditions of the Registration Rights
Agreement with the intent and effect that the New Party shall be deemed, from
the date on which the New Party executes this Joinder, to be a party to the
Registration Rights Agreement as a “Purchaser” thereunder with respect to all
Registrable Securities held (as of the date hereof or hereafter) by the New
Party.
4.    This Joinder shall be read and construed in conjunction and as one
document with the Registration Rights Agreement, and references in the
Registration Rights Agreement to “the Agreement” or “this Agreement,” and
references to the Registration Rights Agreement in all other documents executed
thereunder, pursuant thereto or in connection therewith, shall for all purposes
refer to the Registration Rights Agreement incorporating and as supplemented by
this Joinder.
5.    The provisions set forth in Sections 8.7, 8.8 and 8.9 of the Purchase
Agreement are incorporated herein, and shall apply to this Agreement as if
restated in full herein in all respects. The address of the New Party for
purposes of all notices under the Registration Rights Agreement is set forth
below.





--------------------------------------------------------------------------------




[NEW PARTY]
By:                            
Name:                            
Title:                             
Address:                                                     



